DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Election/Restrictions
Claims 3-7, 9, 11-14 and 24-28 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2018.

Claims 1-2, 17 and 23 are currently under examination.

Claim Rejections - 35 USC § 101
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a homeopathic formulation for oral care comprising:(a) a tincture of Arnica montana with one or more dilution of 3X, 6X, and 18X; (b) a tincture of Calendula officinalis with a dilution of 3X; (c) a tincture of Chamomilla with a dilution of 5X; (d) a tincture of Ignatia amara with a dilution of 30X; and (e) at least one of a tincture of Echinacea purpurea or a tincture of Echinacea angustifolia with a dilution of 3X; 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite natural products (Arnica montana, Calendula officinalis. Chamomilla, Ignatia amara and at least one of a tincture of Echinacea purpurea or a tincture of Echinacea angustifolia) in combination with unclaimed amounts of potassium sorbate, citric acid, and sodium benzoate.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, XX. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, since the natural products are known to be useful for the same purpose (treating anxiety) and it is well understood, routine and conventional to combine 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The metes and bounds of claims 1-2, 17 and 23 are rendered uncertain by the phrase “a tincture of Arnica montana with one or more dilution of 3X, 6X, and 18X” because it is not clear which is the preferred amount. Claiming various dilutions is not appropriate. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

 Claim Rejections - 35 USC § 103
Claims 1, 17 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayani (B*), in view of Swanson (V), Cheng (W) and “Stress and Anxiety” (X).
Bayani teaches a drinking water formulation for treating stress and anxiety comprising water, one or more homeopathic ingredients and at least one additive, wherein the additive can be sodium benzoate, citric acid and/or potassium sorbate (See e.g. abstract). Bayani further teaches that the homeopathic ingredients can be Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara (See e.g paragraph 0037) and can be in a potency of 3X, 10X or 12X (See e.g. paragraph 0039).
It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.
Swanson teaches Ignatia amara 30X for grief and emotional upset for oral administration.
Cheng teaches Echinacea Angustifolia in at 3X dilution is an anxiolytic agent and is especially good for acute anxiety attacks.  Cheng further teaches it can be used together with traditional drugs and other herbal medicines.
“Stress and Anxiety” teaches a formulation for treating stress and anxiety comprising arnica, calendula, chamomilla and ignatia amara can be administered as a spray.
It would have been obvious to one of ordinary skill in the art to modify the composition taught by Bayani by combining Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia because at the time the invention was made, it was known that Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia were useful for oral administration for treating anxiety as clearly taught by the above references.   A person of ordinary skill in the art would have understood to combine Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia for oral administration to treat anxiety.  A person of ordinary skill in the art would have understood to combine Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia because the above references teach that these ingredients are effective for oral administration and can treat anxiety and can be administered in the amounts claimed. A person of ordinary skill in the art would have understood to adjust the amount of Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia in the composition with 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1, 2, 17 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson (V), Cheng (W), “Stress and Anxiety” (X) and Feder (U1).
Bayani teaches a drinking water formulation for treating stress and anxiety comprising water, one or more homeopathic ingredients and at least one additive, wherein the additive can be sodium benzoate, citric acid and/or potassium sorbate (See e.g. abstract). Bayani further teaches that the homeopathic ingredients can be Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara (See e.g paragraph 0037) and can be in a potency of 3X, 10X or 12X (See e.g. paragraph 0039).
It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.
Swanson teaches Ignatia amara 30X for grief and emotional upset for oral administration.
Cheng teaches Echinacea Angustifolia in at 3X dilution is an anxiolytic agent and is especially good for acute anxiety attacks.  Cheng further teaches it can be used together with traditional drugs and other herbal medicines.
Feder teaches Hepar sulphuris calcareum for treating fearfulness (which is a symptom of anxiety).
It would have been obvious to one of ordinary skill in the art to modify the composition taught by Bayani by combining Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia and Hepar sulphuris calcareum because at the time the invention was made, it was known that Arnica montana, Calendula officinalis, Chamomilla, Ignatia amara, Echinacea augustifolia and Hepar sulphuris calcareum were useful for oral administration for treating anxiety as clearly taught by the above references.   A person of ordinary skill in the art would have understood to combine Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia and Hepar sulphuris calcareum for oral administration to treat anxiety.  A person of ordinary skill in the art would have understood to combine Arnica montana, Calendula officinalis, Chamomilla and Ignatia amara with Echinacea augustifolia and Hepar sulphuris calcareum because the above references teach that these ingredients are effective for oral administration and can treat anxiety and can be administered in the 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699